DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-3, 6-8 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kimura (WO 2012086441, for English translation purposes PG Pub 20140152146 will be used).
Considering claim 2, Kimura (Figure 1A) teaches an elastic wave device comprising: a supporting substrate (2 + paragraph 0035); a piezoelectric film (4 + paragraph 0039) indirectly stacked on the supporting substrate; an IDT electrode (5 + paragraph 0041) disposed on the piezoelectric film; a first film (3h + paragraph 0037) stacked between the piezoelectric film and the supporting substrate wherein a material of the supporting substrate is silicon (2 + paragraph 0035), sapphire, silicon carbide or quartz; a material of the piezoelectric film is LiTaO3 or LiNbO3 (4 + paragraph 0039) and a material of the first film is silicon oxide (3h + paragraph 0037).
Considering claim 3, Kimura (Figure 1A) teaches an elastic wave device comprising: a supporting substrate (2 + paragraph 0035); a first film (3g + paragraph 
Considering claim 6, Kimura (Figure 1A) teaches wherein the first film (3h + paragraph 0037) is stacked on the supporting substrate (2 + paragraph 0035).
Considering claim 7, Kimura (Figure 1A) teaches wherein the second film (3h + paragraph 0037) is stacked on the first film (3g + paragraph 0037).
Considering claim 8, Kimura (Figure 1A) teaches wherein the material of the first film is aluminum nitride (3g + paragraph 0037).
Considering claim 19, Kimura (Figure 1A) teaches wherein an acoustic velocity of the supporting substrate (2 + paragraph 0035) is higher than an acoustic velocity of the piezoelectric film (4 + paragraph 0036 + the limitation is met since Kimura teaches using the same material as the applicant’s application (i.e. silicon for the substrate and LiNbO3 for the piezoelectric material) and an acoustic velocity of the first film is lower than an acoustic velocity of the piezoelectric film (the limitation is met since Kimura teaches using the same material as the applicant’s application (i.e. silicon oxide for the first film and LiNbO3 for the piezoelectric material see paragraphs 0037-0039().
Considering claim 20, Kimura (Figure 1A) teaches wherein an acoustic velocity of the first film is higher than an acoustic velocity of the piezoelectric film (the limitation is 
Considering claim 21, Kimura (Figure 1A) teaches wherein a material of the IDT electrode includes at least one of Al, Cu (5 + paragraph 0041), Pt, Au, Ag, Ti, Ni, Cr, Mo and W.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-5, 9-12 and 17-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (WO 2012086441, for English translation purposes PG Pub 20140152146 will be used) and in view of Nishihara (PG Pub 20050099094).
Considering claims 4 and 17, Kimura teaches the elastic wave device with a thickness of the first film.
However, Kimura does not teach wherein a thickness of the first film is in a range of about 0.1*lambda to about 0.5*lambda where lambda is a wavelength of an elastic wave determined by an electrode period of the IDT electrode.
Nishihara teaches wherein a thickness of the first film is in a range of about 0.1*lambda to about 0.5*lambda (paragraph 0052) where lambda is a wavelength of an elastic wave determined by an electrode period of the IDT electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a thickness of the first film is in a range of about 0.1*lambda to about 0.5*lambda where lambda is a wavelength of an elastic 
Considering claims 5 and 18, Nishihara teaches wherein a thickness of the second film is in a range of about 0.1*lambda to about 0.5*lambda (paragraph 0052) where lambda is a wavelength of an elastic wave determined by an electrode period of the IDT electrode.
Considering claim 9, Kimura in view of Nishihara discloses the claimed invention except for wherein the thickness of the first film is about 0.2*lambda to about 1.0*lambda.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the first film is about 0.2*lambda to about 1.0*lambda, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205, USPQ 215 (CCPA 1980).
Considering claim 10, Kimura in view of Nishihara discloses the claimed invention except for wherein the thickness of the first film is about 0.45*lambda to about 1.0*lambda.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the first film is about 0.45*lambda to about 1.0*lambda, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205, USPQ 215 (CCPA 1980).
Considering claim 11, Kimura in view of Nishihara discloses the claimed invention except for wherein the thickness of the first film is about 0.5*lambda to about 1.0*lambda.  It would have been obvious to one having ordinary skill in the art at the In re Boesch, 617 F.2d 272, 205, USPQ 215 (CCPA 1980).
Considering claim 12, Kimura in view of Nishihara discloses the claimed invention except for wherein the thickness of the first film is about 0.8*lambda to about 1.0*lambda.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the first film is about 0.8*lambda to about 1.0*lambda, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205, USPQ 215 (CCPA 1980).
Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (WO 2012086441, for English translation purposes PG Pub 20140152146 will be used) and in view of Noguchi (PG Pub 20080157629).
Considering claim 13, Kimura teaches the elastic wave device as described above.
However, Kimura does not teach the elastic wave device further includes at least one of a layer of an adhesion, an underlying film and a medium layer.
Noguchi (Figure 1) teaches the elastic wave device further includes at least one of a layer of an adhesion, an underlying film and a medium layer (3 + 4 + paragraph 0078).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the elastic wave device further includes at least 
Considering claim 14, Noguchi (Figure 1) teaches wherein the elastic wave device further includes at least one of a layer of an adhesion, an underlying film and a medium layer (3 + 4 + paragraph 0078).
Considering claims 15 & 16, Noguchi teaches wherein the medium layer is composed of a metal (paragraph 0078).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837